United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2814
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Bryan W. Wright,                         * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: December 16, 1999
                                Filed: December 22, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Bryan Wright pleaded guilty to conspiring to distribute methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and 846. He objected to the presentence report’s
recommendation that he receive a two-level enhancement for possessing a firearm in
connection with the offense, but he withdrew his objection at sentencing. The district
court1 sentenced Wright to 121 months imprisonment and 5 years supervised release.
On appeal, Wright argues that the court erroneously applied the weapon enhancement.


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
       By withdrawing his objection to the weapon enhancement at sentencing, Wright
intentionally relinquished or abandoned it, resulting in a waiver that extinguished his
claim altogether. Therefore, we need not review it, even for plain error. See United
States v. Olano, 507 U.S. 725, 733 (1993); United States v. Tulk, 171 F.3d 596, 600
(8th Cir. 1999); United States v. Gutierrez, 130 F.3d 330, 332 (8th Cir. 1997).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-